Citation Nr: 1535671	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  14-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for kidney failure.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served in the Louisiana Army National Guard.  He had a period of active duty for training (ACDUTRA) from June 1989 to August 1989 and a period of active duty from November 1990 to May 1991.

This case comes before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains duplicate copies of evidence already associated with VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In a February 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In February 2015, the RO sent a letter to the Veteran notifying him that such a hearing had been scheduled in April 2015.  However, the letter appears to have been sent to the incorrect mailing address.  In this regard, the Board notes that the Veteran's representative had submitted a statement notifying the AOJ of a change in the Veteran's address in February 2013, yet the February 2015 notice letter was sent to his old address.  Moreover, on the day of the scheduled hearing in April 2015, a postponement of the hearing was requested.  Therefore, the Board finds that a remand is needed to schedule the Veteran for another hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


